Citation Nr: 1420498	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1993 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to service connection for a lumbar spine disability.

The Court has held that when a claimant raises a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Accordingly, the issue of entitlement to service connection for spinal stenosis has been recharacterized as entitlement to service connection for a lumbar spine disability.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing has been reviewed and associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current lumbar spine disability had its onset during active military service and has continued since that time.

Military enlistment and separation examination reports note a normal spine.  Service treatment records show complaints of low back pain in August 1993.  

Post-service private and VA treatment records note diagnoses of chronic low back pain, stenosis, osteoarthritis, and degenerative disc disease of the lumbar spine.  Notably, a VA treatment records dated in July 2010 indicate that the Veteran was born with a congenitally narrow spinal canal and short pedicles, so he has moderate stenosis at L3-4.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature. VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. 

Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Such a disease, by its very nature, preexists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.   

In light of the above, the Veteran should be afforded a VA examination to determine the etiology of any current lumbar spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his current lumbar spine disabilities.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current lumber spine disability had its onset during Veteran's period of active military service, or is otherwise related to a disease or injury in service?

(b) Which, if any, diagnosed lumbar spine disabilities, whether diagnosed in service or otherwise, are congenital conditions? 

(c) If any lumbar spine disability is a congenital condition, is the condition a congenital defect or disease?  

If it is determined that the condition is a congenital disease, the examiner should opine whether it was aggravated (permanently worsened beyond its natural progression) by active military service?

If it is determined that that the condition is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a particular lumbar spine disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report lumbar spine pain in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

2. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



